Barnard, P. J.:
Before the statute of 1860, (chap. 90), in reference to the rights and liabilities of husband and wife, a deed to a husband and wife conveyed an estate in entirety. (Wright v. Saddler, 20,N. Y., 320). The Bevised Statutes (1 B. S., 727, part 2, chap. 1, title 2, art. 2, § 44) which enacts that every estate granted to two or more persons in their own right, shall be a tenancy in common unless expressly declared to be a joint tenancy, did not cover the case of a conveyance to husband and wife before the acts .to protect married women were passed. These acts give the right to married women to hold property conveyed to them as their sole and separate property.
' The decisions under the Bevised Statutes alone had no further force after the passage of the acts to protect married women were passed.
Before 1860, married women were under disability. After that they could take as if unmarried. The Bevised Statutes now apply
*452to married women, because as to the grant to herself and husband, she is to be deemed as if unmarried. (Meeker v. Wright, 76 N. Y., 262,)
The order should therefore be affirmed, with costs.
Dvtcmaw. J., concurred; Gilbebt, J., dissenting.
Order affirmed, with costs and disbursements.